Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 05/14/2021, has been received, considered, entered and made of record. Currently, claims 1-4 remain pending in the application.
Response to Arguments
Applicant's arguments filed on 05/14/2021 have been fully considered but they are not persuasive.
         Referring to claims 1-4, Applicant argues that the claimed inventions cannot be made by combining Gao and Li, because the Scell of Gao and the special cell or SCG of Li are distinct from each other (see applicant’s remarks, p.6).
        In reply, Examiner respectfully disagrees because Applicant's arguments fail to comply with 37 CFR 1.111(b). That is, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from cited paragraphs of the references. In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the foregoing reasons, the combination of Gao and Li teaches the claimed subject matter of amended claims 1-4. Therefore, claims 1-4 are not allowable over Gao in view of Li and the rejection of claims 1-4 should be maintained.
Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2014/0355562 A1 (hereinafter referred to as Gao) in view of Li et al. US 2014/0192775 A1 (hereinafter referred to as Li).

With respect to claim 1, Gao discloses a user equipment (UE) (fig.3, user equipment device 300) for receiving a radio resource control (RRC) message, comprising: 
      a processor (fig.3, processing unit 302); and 
      memory (fig.3, computer readable storage medium 304) in electronic communication with the processor, wherein instructions stored in the memory are executable to: 
      receive, from a base station (fig.4, Macro-eNB 402), an RRC connection reconfiguration message (fig.4, first link 410) including secondary cell group (SCG) configuration parameters, wherein the SCG configuration parameters include a radio link control (RLC) configuration (¶ 0040, and ¶ 0043-¶ 0046) (Note: the radio resource configuration information for the second wireless link 412, including for example, the RRC messages addressed to the UE, is first sent from the small cell eNB to the macro-eNB over the backhaul link 408. The macro-eNB then sends the received RRC 
     wherein a RLC entity is established in a SCG and a first Medium Access Control (MAC) entity is mapped to a master cell group (MCG), a second MAC entity is mapped to the SCG (fig.5 and ¶ 0047-¶ 0049) (Note: The small cell eNB includes a RLC layer 516 and MAC layer 518. The macro-eNB includes a MAC layer 510).
      Gao fails to explicitly disclose the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell.
       However, in the same field of endeavor of user equipment (UE) art, Li discloses the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell (figs.8, ¶ 0120-¶ 0124 and ¶ 0194-¶ 0200) (Note: the reference discloses the primary cell group or PCG (MCG) comprises a PCG Pcell (primary cell) and no, one or more Scell(s) (secondary cell(s)) and the secondary CA group (SCG) comprises a SCG Pcell (specific cell) and no, one or more Scell3 (secondary cell(s)) and the SCG Pcell (specific cell) is different from the Scell (secondary cell). The reference further discloses the UE adds SCG PCell (specific cell) and SCG Scell(s), using Scell addition procedure, and the UE's lower layer performs the RACH to SCG, e.g., the SCG Pcell with PCID (c) using the received ra-PreambleIndex p, ra-PRACH-MaskIndex m).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the Applicant to modify the user equipment of Gao with a concept wherein the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell as taught by Li to obtain the claimed invention for the advantages of cell enhancements that would increase performance in hotspot areas for indoor and outdoor using low power nodes.  

With respect to claim 2, Gao discloses a base station (fig.2, access node device 200) for transmitting a radio resource control (RRC) message, comprising: 
       a processor (fig.2, processing module 202); and 
       memory (fig.2, processing module 202) in electronic communication with the processor (¶ 0034) (Note: the processing module 202 also includes other auxiliary components, such as random access memory (RAM), read only memory (ROM), secondary storage (for example, a hard disk drive or flash memory)), wherein instructions stored in the memory are executable to: 
       transmit, to a user equipment (UE) (fig.3, user equipment device 300), an RRC connection reconfiguration message (fig.4, first link 410) including secondary cell (¶ 0040, and ¶ 0043-¶ 0046) (Note: the radio resource configuration information for the second wireless link 412, including for example, the RRC messages addressed to the UE, is first sent from the small cell eNB to the macro-eNB over the backhaul link 408. The macro-eNB then sends the received RRC messages from the small cell eNB, to the UE over the first wireless link 410 between the macro-eNB 402 and the UE 406; wherein the RRC message includes small cell eNB (secondary cell group (SCG)) configuration parameters which include small cell (SCG) radio link reconfigurations), 
     wherein a RLC entity is established in a SCG and a first Medium Access Control (MAC) entity is mapped to a master cell group (MCG), a second MAC entity is mapped to the SCG (fig.5 and ¶ 0047-¶ 0049) (Note: The small cell eNB includes a RLC layer 516 and MAC layer 518. The macro-eNB includes a MAC layer 510).  
      Gao fails to explicitly disclose the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell.
       However, in the same field of endeavor of user equipment (UE) art, Li discloses the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell (figs.8, ¶ 0120-¶ 0124 and ¶ 0194-¶ 0200) (Note: the reference discloses the primary cell group or PCG (MCG) comprises a PCG Pcell (primary cell) and no, one or more Scell(s) (secondary cell(s)) and the secondary CA group (SCG) comprises a SCG Pcell (specific cell) and no, one or more Scell3 (secondary cell(s)) and the SCG Pcell (specific cell) is different from the Scell (secondary cell). The reference further discloses the UE adds SCG PCell (specific cell) and SCG Scell(s), using Scell addition procedure, and the UE's lower layer performs the RACH to SCG, e.g., the SCG Pcell with PCID (c) using the received ra-PreambleIndex p, ra-PRACH-MaskIndex m).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the Applicant to modify the user equipment of Gao with a concept wherein the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell as taught by Li to obtain the claimed invention for the advantages of cell enhancements that would increase performance in hotspot areas for indoor and outdoor using low power nodes.  

With respect to claim 3, the same ground of rejection provided for claim 1 is applicable herein.
 With respect to claim 4, the same ground of rejection provided for claim 2 is applicable herein.
Conclusion
6.       THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675